Citation Nr: 0835196	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased, initial rating for service-
connected residuals of a low back injury with intervertebral 
disc disease of the lumbar spine, evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for residuals 
of a low back injury with intervertebral disc disease of the 
lumbar spine with a 10 percent evaluation, effective March 
13, 1998.  

The rating was subsequently increased to 60 percent, also 
effective March 13, 1998.  See February 2008 rating decision.  
Despite the increased rating granted by the RO, the veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The issue was remanded by the Board in May 2007 for further 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected residuals of a low back 
injury with intervertebral disc disease of the lumbar spine 
are manifested by subjective complaints of pain with 
associated stiffness, reports of being bedridden, the need of 
a cane, and limitation of motion, but there is no evidence of 
residuals of a fractured vertebra or ankylosis of the spine.  



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 60 
percent for service-connected residuals of a low back injury 
with intervertebral disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5285, 5286, 5293 (effective before 
September 23, 2002); 38 C.F.R. § 4.71a, DCs 5235-5243 
(effective before September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the evidence does not support 
the assignment of staged ratings.  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The veteran's original claim for service connection for a 
back disability was initially denied in a July 1982 rating 
decision.  He filed a claim to reopen that was received by 
the RO in March 1998.  The RO, however, declined to reopen 
the claim and the veteran appealed.  See November 1998 rating 
decision.  The Board subsequently reopened the claim in a 
September 2001 decision, and remanded the issue for further 
development.  In a September 2004 decision, the Board granted 
entitlement to service connection for residuals of a back 
injury.  

Following the Board's September 2004 decision, service 
connection for residuals of a low back injury with 
intervertebral disc disease of the lumbar spine was 
established pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5243; a 10 percent evaluation was assigned effective March 
13, 1998.  See October 2004 rating decision.  In a February 
2008 supplemental statement of the case, the rating assigned 
was increased to 60 percent under the old version of 
Diagnostic Code 5293, also effective March 13, 1998.  The 
veteran disagrees with the initial rating assigned and 
contends that he meets the criteria for a higher evaluation.  
See November 2004 NOD; February 2005 VA Form 9.  

While his claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 23, 
2002, and effective September 26, 2003.  The current version 
of the revised criteria, which evaluate various types of 
spine disabilities, is found in 38 C.F.R. § 4.71a, DCs 5235-
5243 (2007).  In reviewing the veteran's claim, both the old 
and new criteria apply, but the substantive new criteria 
cannot be applied before their effective date of September 
26, 2003.  In light of these amendments, the Board must 
evaluate the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003.  

Prior to September 26, 2003, a 60 percent rating was the 
maximum rating available for intervertebral disc syndrome 
under Diagnostic Code 5293.  Only two of the diagnostic 
criteria in effect contained ratings in excess of 60 percent.  
In pertinent part, DC 5285 provided a 100 percent evaluation 
for residuals of a fractured vertebra with cord involvement, 
being bedridden, or requiring long leg braces; DC 5286 
provided a 100 percent evaluation for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1) (2007).  

Only one rating in excess of 60 percent is provided under 
Diagnostic Codes 5235-5242, namely a 100 percent evaluation 
for unfavorable ankylosis of the entire spine.  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 
(2007).  The maximum rating provided under these diagnostic 
criteria is 60 percent.  As the veteran is already in receipt 
of the maximum rating allowed under DC 5243, a rating in 
excess of 60 percent is impossible.  

The medical evidence of record consists almost entirely of VA 
treatment.  Review of the claims folder reveals that the 
veteran has received treatment related to his back from the 
VA Medical Centers (VAMC) in Las Vegas, Nevada and San Diego, 
California.  The private medical evidence of record consists 
of a July 1998 x-ray of the lumbar spine and a July 2008 
magnetic resonance imaging (MRI) report.  The x-ray contained 
an impression of minimal levolumbar scoliosis with evidence 
of transitional anatomy with partial sacralization of the 
left L5 vertebral body; and mild narrowing of the L5-S1 
level.  The MRI contained an impression of partial 
sacralization of the L5 segment, with left-sided 
pseudoarthosis which could produce local pain; and 
degeneration of the L5-S1 disc with right-sided dorsal disc 
protrusion causing mild mass effect on the right S1 nerve 
root in the lateral spinal canal.  See records from Mountain 
Diagnostics.  

The veteran has also undergone several VA compensation and 
pension (C&P) spine examinations.  In July 1998, none of his 
medical records were available for review.  The veteran 
reported shooting pain up his back with an intensity of eight 
out of a scale of one to ten, as well as over the lower back.  
He also indicated that his legs gave out and were numb so 
that he was unable to walk.  The veteran denied receiving 
treatment for his back at that time, but he reported 
extremely severe attacks of pain in his back three to four 
times per week, with each attack lasting 24 hours.  
Alleviating factors were pain medications, when he had them; 
precipitating factors included cold weather.  The veteran 
asserted that he was unable to do anything when his back was 
at its worst and indicated that he was unable to work.  He 
reported using a four poster cane due to his legs giving way.  
It was noted that surgery was recommended but that the 
veteran refused.  The diagnoses made were partial 
sacralization of L5 with left side pseudoarthrosis SI with 
local pain; and degeneration, L5-S1 disc with right sided 
dorsal disc protrusion with right S1 radiculitis.  

A second VA C&P spine examination was conducted in April 
2004, at which time the veteran's claims folder was reviewed.  
His complaint of back pain at that time consisted of 
constant, aching pain that he described as being 12 out of 10 
in intensity with aching pain involving the right buttocks, 
posterior thigh, and proximal calf.  He also described 
episodes of aching pain involving the left buttocks and 
posterior thigh to the level of the mid thigh on the left 
side.  The veteran indicated that his low back and leg pain 
worsened with sitting, standing, or walking for 10 minutes, 
and with any pushing, pulling, coughing or lifting weights 
heavier than one pound.  He also claimed painful limited 
motion but reported full control of his bowels and bladder.  
The veteran also denied fevers, skin changes, weight loss, 
and swelling of the peripheral joints.  He indicated his back 
condition was stable without flareup.  

The veteran reported that he had episodes of numbness 
involving all five toes of the right foot and he claimed 
weakness of the entire right leg.  He indicated that he was 
using a cane whenever walking outdoors, was using a walker in 
his home, and that he wore a back brace on a daily basis.  
The veteran indicated that he was able to walk as far as one 
block with the aid of a cane and reported that his pain was 
markedly worsened with standing, walking, or sitting more 
than five minutes.  He reported that his right leg was weak 
and that he was unsteady on his feet.  The veteran indicated 
that he never lifted weights heavier than 10 pounds and that 
he was able to sit for as long as one and one-half hours, but 
had to lay down or change position.  He denied any other 
significant accidents or injuries involving the lumbar spine, 
and denied undergoing any surgery.  The veteran reported that 
he last worked approximately three to four years prior 
selling cars.  He stated that his back pain prevented him 
from doing any activity where he had to sit for more than one 
and one-half hours, lift weights heavier than 10 pounds, or 
walk farther than one block.  The veteran reported that he 
did not drive, but was able to attend to his own toilet.  

Physical examination revealed that the veteran entered the 
examining room leaning heavily upon a new-appearing cane.  He 
moaned and complained of back pain during the entire 
evaluation.  The veteran declined to walk on his toes or 
perform a squatting maneuver; however, he easily walked on 
his heels without any evidence of weakness in the legs.  He 
was able to climb onto the examining table easily, sat with 
his legs fully extended in front of him, was able to easily 
bring his fingertips to the mid-tibia, and was able to easily 
flex his spine to 80 degrees, complaining of pain only at the 
extreme of this position when his fingertips were brought to 
the mid-tibia.  When examined in a face-down position with 
his knees flexed, the veteran complained bitterly of 
increased low back pain.  

Examination of the spine in a standing position revealed 
normal contour.  The veteran refused to flex forward claiming 
severe low back pain; however, it was noted that it seemed he 
was able to easily flex the spine to 90 degrees when 
performing the maneuver of reaching his fingertips to his 
mid-tibias.  He leaned to the left and right sides 20 degrees 
and extended to 10 degrees, complaining of low back pain 
during the entire range of motion when his attention was 
directed towards the spine.  He rotated to the right and left 
sides to 30 degrees, complaining of pain during the entire 
range of motion.  When directed to roll over face down on the 
table, the veteran was seen to right rotate to 40 degrees and 
lean to the right side 30 degrees quickly and easily without 
evidence of pain.  

There were no muscle spasms on the paraspinous muscles of the 
lumbar spine, but the veteran complained of increased back 
pain with light palpation with the hand about the back.  Deep 
tendon reflexes and straight leg raises were normal and the 
veteran had normal sensation in the legs and buttocks.  Leg 
lengths were equal and the veteran had a 100 percent normal, 
pain-free range of motion of both hips, knees and ankles.  
The veteran did complain bitterly of low back pain when 
flexing his hips 45 degrees and his attention was directed 
towards the motion of his hips.  He was also able to flex his 
bilateral hips 100 degrees, without any evidence of pain 
while sitting and maneuvering on the table.  There was no 
muscle wasting or fasciculations in the lower extremities.  

The examiner reported that no additional limited motion or 
decreased function was expected involving the lumbar spine in 
that the veteran's condition was stable without flareup.  
Repetitive activities would not affect motion or function.  
There were no neurological abnormalities involving the lower 
extremities, which showed no muscle wasting, normal sensation 
about the buttocks and legs, normal deep tendon reflexes of 
the knees and ankles, and normal straight leg raising to 90 
degrees.  

The examiner indicated that the veteran's subjective 
complaints were inconsistent with the examination and it was 
clear that the veteran was attempting to manipulate the 
examination by allegedly limiting his spine motion when his 
attention was directed towards the spine.  His complaints of 
pain when laying face down on the table and when his knees 
were flexed was not consistent with any organic back 
pathology in that the maneuver would not cause increased pain 
even in an abnormal lumbar spine.  

X-rays of the spine were reported as normal showing no 
fracture, osteoarthritis, or osteoporosis.  The T12 vertebrae 
was intact without evidence of fracturing or wedging.  X-rays 
of the lumbar spine revealed mild narrowing at L5-S1 but 
otherwise the lumbar disc spaces were well-maintained without 
fracture or osteoporosis.  There was minimal (less than five 
degrees) rotatory scoliosis involving the L2 and L3 vertebra.  
The MRI taken in July 1998 was noted to show partial 
sacralization of the L5 vertebra with some degenerative 
changes involving the L5-S1 intervertebral disc space and 
possible mild pressure on the S1 nerve root, but no herniated 
disc.  The examiner reported that the veteran's subjective 
complaints were inconsistent with the radiographic studies.  
There was no neurological deficit as evidence by the lack of 
muscle wasting in the lower extremities, normal straight leg 
raising bilaterally, and normal deep tendon reflexes of the 
knees and ankles.  

The veteran underwent another VA C&P spine examination in 
October 2006, at which time his claims folder was not 
available but his computerized medical records were reviewed.  
He reported low back pain with radiation to the right leg of 
a constant nature.  He characterized it as a sharp, shooting, 
stabbing pain in the back and down the legs and described the 
intensity as usually an eight out of ten, occasionally going 
to a ten out of ten, happening about twice a week.  The 
veteran reported that he was bedridden for approximately 
eight hours at that time.  Precipitating events included 
prolonged weight bearing, moving up and down stairs, and 
anything that increased the weight placed on his back.  
Alleviating factors included medication and rest.  The 
veteran reported erectile dysfunction secondary to 
medication, but there were no other associated symptoms of 
significance.  

The veteran also reported that he used a cane most of the 
time and may use a walker in the house.  He indicated wearing 
a back orthosis three to four times per week when he was 
going to go out for any period of time and reported that he 
could walk for approximately half a block before needing to 
rest for 30 minutes.  The veteran reported feeling unstable 
in his gait and reported a history of falling about three 
times per week, though he denied needing treatment for any 
injuries.  He denied additional histories of trauma 
associated with his back but reported an endoscopic 
discectomy with laser performed in September 2005 with a 
diagnosis of L5-S1 herniated disc and poor results.  

The veteran reported that he had some difficulty putting on 
shoes and socks and, therefore, he wears sandals.  He 
indicated that he had been unable to work since 1990 due to 
his back condition and reported that he had people in the 
house to help with eating and cleaning. The veteran did not 
drive or participate in any recreational activities.  He had 
difficulty and avoided climbing stairs, did not climb any 
ladders, and would not run, squat, stoop, crawl, lift or 
carry heavy items.  

Physical examination revealed that the veteran walked listing 
to the left with a slow, guarded gait.  He was hunched 
forward and did not seem to be able to straighten out very 
well.  His spinal rhythm was slightly coarse and he did not 
have an asymmetrical appearance when standing.  Range of 
motion revealed forward flexion to 50 degrees, extension to 
20 degrees, and right and left lateral flexion and rotation 
to 20 degrees.  At the end mark of all movement, the veteran 
complained of increasing tightness and discomfort.  Palpatory 
tenderness with guarding and a muscle-like spasm occurred 
during the examination, especially after repetitive movement 
exercises.  The muscle spasm and guarding resulted in the 
abnormal gait pattern and abnormal posture the veteran had.  
There were no fixed deformities.  

Neurological examination revealed that cutaneous sensation to 
light touch was intact to lower extremities along dermatomal 
patterns.  There was no leg length difference and no atrophy 
of the thigh or calf on either side.  Muscle tone was good 
and motor strength was plus five.  Right and left patella 
reflexes were slightly depressed, plus one; Achilles reflex 
on both sides was absent.  Straight leg raise in the sitting 
position was questionably positive and was positive at 20 
degrees elevation in the lying position.  A rectal 
examination was refused.  There was no report of vertebral 
fractures and no nonorganic physical sign.  The examiner 
further noted that there was no radiculopathy but there was 
radiculitis.  Radiographs of the lumbar spine taken in 
December 2005 were commented on.  

The veteran was diagnosed with low back pain with 
radiculitis, superimposed on degenerative disc disease (L4-5, 
mild central canal stenosis with facet hypertrophy and L5-S1 
tiny 2mm right paracentral disk bulge with surrounding 
enhancing granulation tissue); and postoperative endoscopy 
and discectomy at L5-S1 with residuals.  The examiner 
reported that repetitive movement of the dorsolumbar spine 
caused additional loss of range of motion of 20 degrees of 
flexion.  This function was additionally limited by pain upon 
repetitive use.  Pain caused the majority of functional 
impairment.  

The veteran underwent a fourth VA C&P spine examination in 
September 2007, at which time his claims folder and 
computerized patient record system (CPRS) were reviewed.  The 
examiner reported previously examining the veteran in October 
2006.  The examiner indicated that the veteran had been 
treated multiple times in 2005, 2006 and 2007 at the VA 
clinics in the Las Vegas area as well as in San Diego.  
Multiple references concerning the low back condition, 
symptoms of pain, and treatment were found in the claims 
folder, to include references to exacerbation of sharp, low 
back pain in November 2006 and need for refill of oxycodone 
in January 2007.  The veteran was eventually referred to 
chronic pain management in December 2006.  A January 2007 
lumbar diskogram was noted and the examiner also reported on 
several other recent VA treatment records related to the 
veteran's low back.  The veteran also reported a recent 
history of treatment in several other VA facilities.  He 
indicated that he had been bedridden in the past year, seven 
to ten times.  The condition lasted upwards of two weeks and 
the veteran claimed he was considerably incapacitated due to 
his low back condition.  The majority of the disability was 
secondary to pain with associated stiffness.  The veteran 
stated that he needed the use of a cane to ambulate at all 
times and that he felt unstable while walking.  

Physical examination revealed that the veteran ambulated with 
the use of a cane.  There was minimal limp and no list during 
the examination.  The veteran walked without a footdrop and 
was wearing a back supportive brace.  He was able to undress 
and dress himself without the examiner's assistance and was 
able to walk within the room, but was unable to toe and heel 
or squat, complaining of pain and weakness with this 
activity.  The veteran was also able to get on and off the 
examination table without the examiner's assistance, but 
needed the use of the examiner's arm to hold onto to bring 
himself up from a reclined position to a sitting position.  
Range of motion of the thoracolumbar spine revealed 40 
degrees of forward flexion, zero to 15 degrees of extension, 
and 30 degrees of right and left lateral flexion and 
rotation.  The veteran complained of pain throughout the 
entire arch of motion, increasing toward the end arch of 
movement.  Palpatory tenderness was noted in the 
thoracolumbar area and muscle spasm and guarding were 
present, but of a mild nature.  Due to subjective complaints 
of pain, the veteran could not complete repetitive motion 
activity.  

Neurological examination revealed diminished sensory 
perception to light touch at the level of the great toe.  
Protective sensation was intact, as was sensation to light 
touch though to the thigh, calf and foot.  There was no 
difference in leg length and there was no muscle atrophy in 
the major muscle groups innervating the lower extremities.  
Muscle tone was satisfactory and motor strength was +5 in the 
hip flexors, knee quadriceps extensors, ankle dorsiflexors 
and extensors to the great toe.  Patella reflex was depressed 
at +1 bilaterally and Achilles reflexes were bilaterally 
absent.  No other pathologic reflexes were noted.  The 
veteran indicated he had good sensory perception of the 
peroneal and scrotal area and he did not complain of any 
unknown defecation or urination.  It appeared he had 
voluntary motor control of both the rectal and latus 
sphincter.  Straight leg raise was negative in a sitting 
position and caused complaints of lower back pain at 20 
degrees of elevation on both sides in an inclined position.  
There was no evidence of vertebral compression fractures and 
no nonorganic physical signs.

The examiner reported that the veteran had subjective 
complaints of radiculitis, but there were no signs of nerve 
root involvement.  The veteran had complete motor control of 
the lower limbs and there was no evidence of radiculopathy.  
The examiner also reported that prior radiographic reports 
and MRIs had been submitted and discussed.  

The veteran was diagnosed with chronic low back pain with 
radiculitis superimposed on degenerative disk disease and 
stenosis; and status post endoscopy diskectomy at L5-S1 with 
residuals.  The examiner reported that the veteran could not 
complete range of motion testing of the lumbar spine due to 
subjective complaints of pain.  Based on the examiner's 
assessment of the veteran's condition, the examiner would 
anticipate that repetitive movement of the lumbar spine would 
cause additional loss of range of motion of 10 degrees of 
flexion.  This function is additionally limited by pain 
following repetitive use.  The pain causes the major 
functional impact.  Based on his observation, the examiner 
did not find any medical evidence of weakening movement, 
excessive fatigability, or incoordination and no loss of 
neurological deficit conditions was observed.  The veteran 
was reported to have full voluntary motor function of the 
lower extremities and satisfactory coordination in his gait.  
All his complaints were related to pain, including the 
stiffness of the thoracolumbar spine.  

A September 2007 addendum reports that radiographs of the 
lumbar spine completed that month showed mild levoscoliosis; 
no fracture or pars defect seen to space narrowing at L3-4 
and L5-S1, which had progressed since prior study.  There 
were mild multilevel degenerative facet changes.  The 
impression made was degenerative changes as described above.  
Progressive deterioration of the veteran's condition 
involving his sacral spine was noted, which would account for 
continued, persistent escalation of symptomatic complaints.  

The evidence of record does not support the assignment of a 
rating in excess of 60 percent for service-connected 
residuals of a low back injury with intervertebral disc 
disease of the lumbar spine, as there is no evidence showing 
that the veteran has any residuals of a fractured vertebra or 
ankylosis of the spine.  See VA treatment records; records 
from Mountain Diagnostics; VA C&P examination reports.  

The veteran is in receipt of the maximum rating available 
under DCs 5293 and 5243.  The Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995) but the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 cannot support a higher rating under because 
the Court has held that there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

With respect to the General Rating Formula for Disease and 
Injuries of the Spine, a 100 percent rating is available for 
unfavorable ankylosis of the entire spine.  Consideration has 
been given to any functional impairment and any effects of 
pain on functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  There were no findings made in this regard during the 
July 1998 VA examination.  During the April 2004 VA 
examination, the examiner reported that no additional limited 
motion or decreased function was expected involving the 
lumbar spine in that the veteran's condition was stable 
without flareup, and he also indicated that repetitive 
activities would not affect motion or function.  During the 
October 2006 VA examination, the examiner reported that 
repetitive movement of the dorsolumbar spine caused 
additional loss of range of motion of 20 degrees of flexion 
and that function was additionally limited by pain upon 
repetitive use.  The pain was noted to cause the majority of 
functional impairment.  During the September 2007 VA 
examination, the examiner reported anticipating that 
repetitive movement of the lumbar spine would cause 
additional loss of range of motion of 10 degrees of flexion.  
This function was again noted to be additionally limited by 
pain following repetitive use and pain was again reported to 
cause the major functional impact.  The examiner further 
reported that he found no medical evidence of weakening 
movement, excessive fatigability, or incoordination.  

While the Board has considered the effects of pain and the 
veteran's reports that he is unable to work, it finds that a 
higher rating on the basis of limitation of function due to 
pain is not warranted, as the assignment of a 60 percent 
rating for the veteran's service-connected back disability 
contemplates such functional loss.  In addition, there is no 
medical evidence of weakened movement, excessive 
fatigability, or incoordination.  There is no evidence of 
ankylosis of the spine.  As such, a rating in excess of 60 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities, and 
whether it would be beneficial to evaluate these residuals 
separately under an appropriate diagnostic code.  See Note 
(2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Note (1) 
38 C.F.R. § 4.71a (2007).  Intervertebral disc syndrome is to 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

During the July 1998 VA spine examination, the diagnosis made 
included a finding of right S1 radiculitis.  The findings on 
the July 1998 MRI report from Mountain Diagnostics indicated 
that while there was pseudoarthrosis between an expanded left 
L5 transverse process and the sacrum proper, which can cause 
local pain, it generally does not cause radiculopathy.  
Subsequent VA treatment records contain references to right-
sided radiculopathy, S1 radiculopathy and cervical 
radiculopathy.  See e.g., November 1998 neuro-surgery note; 
January 2000 psych/pain management note; May 2003 ambulatory 
care note; July 2005 orthopedic surgery attending note; 
February 2007 anesthesia pain clinic note.  

Nerve conduction studies were scheduled for November 1998.  
The bilateral sural nerves showed normal responses; left 
superficial peoneal showed normal response; bilateral tibial 
motors showed normal response; tibial H reflex on the left 
was normal; and tibial H reflex on the right was absent.  It 
was noted that the veteran was unable to tolerate an 
electromyograph (EMG) due to pain.  The right medial gastroc 
showed no abnormal spontaneous activity.  The impression made 
was absent right tibial H reflex suggestive of, but not 
conclusive for, a right S1 radiculopathy (unable to comment 
further on presence of absence of radiculopathy as without 
EMG, the study is incomplete); no evidence of bilateral 
tibial neuropathy or polyneuropathy in the lower extremities.  
See VA medical record.  

An October 2002 neuro/EMG note reported findings of normal 
left posterior tibial motor nerve conduction; normal left 
sural sensory latency; normal needle EMG of both lower 
extremities sampling nerve roots L2-S1.  The interpretation 
made was no evidence of active L4-S2 radiculopathy, 
bilaterally (note: slightly variable recruitment appeared to 
be related to patient effort); and no evidence of large fiber 
polyneuropathy in the legs.  

A January 2003 report from Sports Medicine Rehabilitation 
Associates indicates that sensory nerve conduction study of 
the lower extremities showed prolonged peak latency for the 
bilateral sural nerves.  Motor conduction study of both lower 
extremities showed prolonged onset latency, decreased 
amplitude and slowed conduction velocity for the left 
Peroneal nerve; the right peroneal nerve showed normal onset 
latency, decreased amplitude and slowed conduction velocity; 
and the tibial nerves showed prolonged onset latency, normal 
amplitude and slowed conduction velocity, bilaterally.  
Needle EMG examination of both lower extremities and related 
lumbar paraspinal muscles was unremarkable for 1+ 
fibrillations in the left Gastroenemius muscle; the rest of 
the muscle showed normal insertional activity and no abnormal 
spontaneous activity; recruitment was full in the limb 
muscles tested.  The conclusion made was that findings were 
compatible with possible peripheral neuropathy, with axonal 
and demyelimating features (the examination was limited to 
two limbs); and no electromyographic evidence for lumbar 
radiculopathy.  

A March 2004 VA consultation and electrodiagnostic study 
contained an impression of normal EMG of both lower 
extremities and paraspinal muscles; normal nerve conduction 
studies of both lower extremities; normal F waves of both 
lower extremities; normal H reflexes of both lower 
extremities; and lumbar disk disease.  The findings on 
neurological examination during the October 2006 and 
September 2007 VA C&P spine examinations have already been 
discussed above.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520.  

In this case, the Board acknowledges that several VA records 
contain a diagnosis of radiculopathy and that nerve 
conduction studies performed by VA in November 1998 contained 
an impression of absent right tibial H reflex suggestive of, 
but not conclusive for, a right S1 radiculopathy.  Several 
other records, however, confirm that the veteran does not 
have radiculopathy.  More specifically, an October 2002 EMG 
showed no evidence of active, bilateral L4-S2 radiculopathy, 
a January 2003 needle EMG examination showed no 
electromyographic evidence for lumbar radiculopathy; and a 
March 2004 record shows normal EMG of both lower extremities 
and paraspinal muscles, normal nerve conduction studies of 
both lower extremities, normal F waves of both lower 
extremities, and normal H reflexes of both lower extremities.  

The Board also acknowledges that neurological testing 
conducted during the October 2006 and September 2007 VA 
examinations revealed slightly depressed bilateral patellar 
reflexes, absent bilateral Achilles reflex, and a positive 
bilateral straight leg raise test in the lying position.  The 
veteran, however, has consistently denied any bowel and/or 
bladder incontinence.  See e.g., May 2006 neurosurgery note; 
September 2007 VA C&P spine examination report.  In addition, 
during both the October 2006 and September 2007 VA 
examinations, the assessment made was radiculitis, not 
radiculopathy.  Radiculitis is defined as an inflammation of 
the spinal nerve root; radiculopathy is defined as disease of 
the nerve roots.  See Dorland's Illustrated Medical 
Dictionary 1404 (28th ed. 1994).  There was no muscle 
atrophy, and motor strength was normal.  These findings are 
consistent with no more than a disability warranting a 10 
percent rating under Diagnostic Code 8520.  

If the Board were to assign the veteran a 40 percent rating 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the old version of DC 5292, which is the 
highest rating available in the absence of ankylosis (as in 
this case), and a separate 10 percent rating for each lower 
extremity under Diagnostic Code 8520, the veteran would be 
entitled to only a 50 percent combined rating.  See 38 C.F.R. 
§ 4.25.  Therefore, the current 60 percent rating assigned 
under Diagnostic Code 5293 is more beneficial.  See 
Supplemental Statement of the Case, dated February 11, 2008.  
To assign separate ratings under Diagnostic Code 8520, in 
addition to the 60 percent rating under Diagnostic Code 5293 
(or Diagnostic Code 5243) would be pyramiding, as Diagnostic 
Code 5293 specifically contemplates neurological findings 
appropriate to the site of the diseased disk.  See 38 C.F.R. 
§ 4.14.  

There is no evidence that the manifestations of the low back 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 2008 WL 1815618 (Vet. App. April 23, 2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
October 2004 rating decision that is the subject of this 
appeal.  The veteran's disagreement with the initial rating 
assigned for residuals of a low back injury with 
intervertebral disc disease of the lumbar spine stems from 
his November 2004 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in a June 2007 
letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  This letter also provided the veteran with 
notice concerning the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was readjudicated in a February 2008 supplemental 
statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial rating in excess of 60 percent for service-
connected residuals of a low back injury with intervertebral 
disc disease of the lumbar spine is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


